Citation Nr: 1732277	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with IVDS and osteoporosis (previously evaluated as lumbar strain). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2000 to December 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, WA. 

In a May 2009 rating decision, the RO granted service connection for migraines, increased the rating evaluation for cervical sprain, continued the previous rating evaluations for Bankart labral repair of the right shoulder and evaluation of the lumbar strain, and denied the Veteran's claim for service connection for osteoporosis. 

In May 2010, the Veteran filed a notice of disagreement in regards to the rating evaluation for cervical strain, migraine headaches, Bankart labral repair of the right shoulder and lumbar strain. The Veteran also disagreed on the denial of service connection for osteoporosis. 

In an April 2013 Statement of the Case (SOC), the Veteran was denied the following; a rating evaluation above 30 percent for migraines; a rating evaluation above 40 percent for lumbosacral strain with IVDS and osteoporosis; a rating evaluation above 20 percent for Bankart labral repair of the right shoulder; and a rating evaluation above 20 percent for cervical strain.  

In May 2013, the Veteran submitted a substantive appeal, via VA Form 9, as to the issues of his migraine and lower back.   

In a June 2013 rating decision, the RO granted service connection for the Veteran's osteoporosis. 

In a March 2014 rating decision, the RO increased the Veteran's evaluation rating for his migraine to 50 percent.  In March 2014, the Veteran submitted a statement withdrawing his appeal for an increased rating evaluation for his migraine. 

In a May 2014 certification of appeal, via VA Form 8, the issue of a rating evaluation above 40 percent for lumbosacral strain with IVDS and osteoporosis was certified to the Board.

In October 2016, the Veteran withdrew all his pending appeals. 


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all pending appeals. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issue entitlement to an evaluation in excess of 40 percent for lumbosacral strain with IVDS and osteoporosis have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by an authorized representative. 38 C.F.R. § 20.204(c).

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all pending appeals.

Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter. Accordingly, the Board does not have jurisdiction to review the appeal of these issue, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


